                            United States District Court
                                      for the
                            Southern District of Florida

Lawanda Johnson, Plaintiff,            )
                                       )
v.                                     )
                                         Civil Action No. 18-61928-Civ-Scola
                                       )
Golfcrest Healthcare Center,           )
Defendant.
                                  Omnibus Order
       This matter is before the Court on an independent review of the record. The
Plaintiff Lawanda Johnson (“Johnson”) brings this action pro se asserting a claim
under Title VII of the Civil Rights Act of 1964 (“CRA”), the Americans with
Disabilities Act of 1990 (“ADA”) and the Genetic Information Nondiscrimination
Act of 2008 (“GINA”) against Golfcrest Healthcare Center. Numerous substantive
and case management issues have arisen, and the Court will endeavor to address
them through this order.
1.    Second Amended Complaint
        The original complaint asserted one count for alleged violations of the CRA,
ADA and GINA. (ECF No. 1-2 at ¶¶ 16.) On August 27, 2018, the Court struck the
complaint as a shotgun pleading with leave to amend. (ECF No. 6.) That order
identified numerous pleading deficiencies and instructed that in any amended
pleading Johnson must: (1) separate into a different count each cause of action,
(2) allege, specifically, which factual allegations support each cause of action, and
(3) identify which portions of the ADA, CRA and GINA that she bases her claims
on. (ECF No. 6 at p. 3.) Johnson was forewarned that failure to comply with that
order “may result in the dismissal of this case without further notice.” (Id.)
        Johnson timely filed an amended complaint. (ECF No. 7.) The amended
complaint largely suffered from the same deficiencies identified in the Court’s
previous order: it did not separate into different counts each alleged violation of
federal law; it did not identify which factual allegations supported each alleged
violation of federal law; and it did not identify which portions of the CRA, ADA
and GINA the Defendant allegedly violated. (Id.) The Defendant again moved to
dismiss the amended complaint. (ECF No. 8.) Upon review of the amended
complaint, the Court struck that pleading for failing to comply with Federal Rules
of Civil Procedure 8 and 10. (ECF No. 29.) Johnson was represented by Court
appointed pro bono counsel at this point, (ECF No. 27), and was ordered to file an
amended complaint by February 8, 2019. On February 5, 2019 Court-appointed
counsel requested and received leave to withdraw as attorney of record in this
case due to “irreconcilable differences” with Johnson. (ECF No. 35.)
       Cognizant that Johnson is now proceeding pro se again, the Court extends
her deadline to file a second amended complaint until February 12, 2019.
Should Johnson choose to amend her complaint again, she must comply with the
following:
         1. The specific sections of federal law that Johnson claims the
            Defendant violated shall be identified.
         2. Each specific violation identified in paragraph 1, above, shall be
            asserted separately as its own cause of action. For example, Johnson
            shall not lump together within one “claim for relief” unspecified
            violations of three federal statutes.
         3. Johnson shall identify, specifically, the factual allegations supporting
            each individual claim. Realleging all preceding allegations “as if fully
            re-alleged herein” will not satisfy this requirement.
         4. Johnson shall list each allegation as a separate, sequentially
            enumerated paragraph in compliance with Federal Rule of Civil
            Procedure 8(d)(1), which requires that “[e]ach allegation” be “simple,
            concise and direct.” For example, this would require each factual
            allegation in the “Facts Relevant to All Claims” section to be
            separately asserted in its own numbered paragraph.
This is Johnson’s second warning, and the Court’s instructions are clear. Failure
to comply with any of the above-listed amendments will result in the dismissal of
this case without further notice. Jackson v. Bank of Am., N.A., 898 F.3d 1348,
1358 (11th Cir. 2018) (“Implicit in such a repleading order is the ‘notion that if
the plaintiff fails to comply with the court's order—by filing a repleader with the
same deficiency—the court should strike his pleading or, depending on the
circumstances, dismiss his case and consider the imposition of monetary
sanctions.’” (citation omitted)).
      Should Johnson choose to file a second amended complaint, the Defendant
need not respond without further notice of the Court.
2.    Discovery and Scheduling Issues
      While represented by volunteer counsel, Johnson personally filed a
“Reconsideration Letter” of an order by Judge Snow granting the Defendant’s
motion to strike the Plaintiff’s subpoena duces tecum without deposition. (ECF
Nos. 26, 30.) The Court construes this as an appeal of that order. See S.D. Fla. L.
Mag. J. R. 4(a). Notably, the letter does not contest Judge Snow’s finding that the
subpoena at issue failed to comply with the notice provisions of Federal Rule of
Civil Procedure 45. (ECF No. 26 at p. 3.) The Court denies the reconsideration
letter (ECF No. 30) both because it finds no clear error in Judge Snow’s order and
because Johnson’s letter violates Southern District of Florida Local Rule 7.7.
       Johnson also filed numerous discovery requests and responses while
represented by counsel. (ECF Nos. 31-33.) The Court strikes each of these filings
(ECF No. 31, 32, 33) for violating Southern District of Florida Local Rule 26.1(b).
       Finally, the Court vacates the parties’ deadline to jointly submit a proposed
scheduling order. (ECF No. 29.) The Court will enter an appropriate scheduling
order later, if necessary.
3.    Conclusion
      In sum, the Court extends Johnson’s deadline to file a second amended
complaint until February 12, 2019. Failure to file a second amended complaint
by that date in compliance with this order will result in the dismissal of this case
without further notice. The Defendant’s deadline to respond to any second
amended complaint is stayed pending further order of the Court. Johnson’s
reconsideration letter (ECF No. 30) is denied. Docket entries 31, 32, and 33 are
stricken. And the February 15, 2019 deadline (ECF No. 29) to submit an
amended scheduling order is vacated.
      Done and ordered at Miami, Florida, on February 5, 2019.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
